             Case 2:20-cv-01761-JAM-AC Document 13 Filed 02/08/21 Page 1 of 2


 1   COLIN P. CALVERT, SBN 275195
     E-Mail ccalvert@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 3   Irvine, California 92614
     Telephone: (949) 851-2424
 4   Facsimile: (949) 851-0152

 5   KEVIN L. QUAN, SBN 317798
     E-Mail: kquan@fisherphillips.com
 6   One Embarcadero Center, Suite 2050
     San Francisco, CA 94111
 7   Telephone: (415) 490-9000
     Facsimile: (415) 490-9001
 8
     Attorneys for Defendant
 9   GOYARD SF, LLC

10   THIAGO M. COELHO
     thiago@wilshirelawfirm.com
11   WILSHIRE LAW FIRM, PLC
     3055 Wilshire Blvd., 12th Floor
12   Los Angeles, California 90010
     Telephone: (213) 381-9988
13   Facsimile: (213) 381-9989

14   Attorney for Plaintiff
     VALERIE BROOKS and the PUTATIVE CLASS
15

16                                      UNITED STATES DISTRICT COURT

17                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE

18

19   VALERIE BROOKS, individually and on           Case No: 2:20-cv-01761-JAM-AC
     behalf of all others similarly situated,
20
                           Plaintiff,              ORDER      GRANTING     AMENDED
21                                                 STIPULATION      TO     CONTINUE
             v.                                    PLAINTIFF VALERIE BROOK’S MOTION
22                                                 TO STRIKE AFFRIMATIVE DEFENSES
     GOYARD SF, LLC., a Delaware limited           NOS. 1-3 AND 5-20 IN DEFENDANT
23   liability company; and DOES 1 to 10,          GOYARD SF, LLC’S ANSWER
     inclusive,
24
                           Defendants.             Complaint Filed: August 31, 2020
25                                                 Trial Date:      None Set

26

27

28

                                                     1
                                                   [ORDER]
     FP 39782609.1
             Case 2:20-cv-01761-JAM-AC Document 13 Filed 02/08/21 Page 2 of 2


 1                                                   ORDER

 2           The Court, having reviewed the Amended Joint Stipulation of the Parties and finding good

 3   cause, hereby issues an Order to:

 4           1.      Continue the hearing on Plaintiff Valerie Brooks’ Motion to Strike Affirmative

 5                   Defenses from February 23, 2021 to May 4, 2021;

 6           2.      Continue Defendant’s deadline to file and serve its Opposition papers from February 9,

 7                   2021 to April 20, 2021;

 8           3.      Continue Plaintiff’s deadline to file and serve its Reply papers from February 16, 2021

 9                   to April 27, 2021.

10   IT IS SO ORDERED.

11
     DATED: February 5, 2021                                 /s/ John A. Mendez
12
                                                             THE HONORABLE JOHN A. MENDEZ
13                                                           UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
                                                      [ORDER]
     FP 39782609.1
